Title: To George Washington from Edmund Randolph, 15 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] March 15. 1794.
          
          E. Randolph has the honor of observing to the President in reply to his queries; that the ruin of our merchants was expressed as strongly, as it
            is, in order to prepare Mr Short, in case some nervous measure should be adopted by
            government, with a general idea of the magnitude of the cause, before a particular
            explanation could be forwarded to him; and that, altho’ the jealousy mentioned by the
            President occurred to him, as affording a fair opportunity of pushing our rights, yet it
            was not mentioned, as the dispatches will go thro’ diplomatic hands here, and a public
            post-office in Spain. Confidence is due to the polite offer, made by the commissioners;
            but if by implicit confidence, the Spanish government were to seize a fact, which might
            fix a species of distrust in their integrity, a want of candor in us, and which, if it
            were even enveloped in cypher, might possibly be decyphered; I could not be sure of the
            consequence. Add to this, that the joint negotiation between the U.S. and Spain may
            possibly end, before the letter reaches Madrid; and it is very probable, that Mr
            Carmichael when alone, may not be equal to so delicate a game.
          E. R. will soften the strong paragraph; and if the President chooses, another will be
            added as to the jealousy, which may arise between G.B. & S. The messenger will bring
            the President’s pleasure on this head.
         